                          Case 16-31774-lkg            Doc 150    Filed 07/06/21     Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF ILLINOIS
                      NOTICE TO FILER OF ERRORS AND/OR DEFICIENCIES
                          IN ELECTRONICALLY FILED DOCUMENTS



DATE: July 6, 2021

DEBTOR NAME:         Gregory G Griggs and Shirley J Griggs             FILER:   Molly Simons for U.S. Bank

CASE NO.: 16−31774−lkg                         ADVERSARY NO.:

DOCUMENT NO.: Doc filed 7/2/2021               DOCUMENT TITLE: Notice of Mortgage Payment Change

Pursuant to this Court's General Order or Local Rule and / or the Federal Rules of Bankruptcy Procedure, one of the
following errors / deficiencies has been identified in the document listed above which has been filed with the Court.
However, no action will be taken on the pleading by the Court because of the following reason(s):

      Document entered in wrong case

      Document linked incorrectly

      Incorrect document type selected (PDF and event do not match)

      PDF Document is incomplete:

      Certificate of Service is incomplete

      Certificate of Service is missing

      Objection date is incorrect

      Objection date is missing

      Hearing information is incorrect

      Hearing information is missing

      Case Closed

      Supplemental Schedule does not comply with General Order 13−1

      Other:

The stated deficiency(s) must be corrected and the entire document re−filed. Failure to do so may result in this Court
taking such further additional action it deems appropriate, which may include striking the document(s) or dismissing
the case without further notice or hearing.
